Case 8:19-cv-00526-CEH-CPT Document 1 Filed 03/01/19 Page 1 of 5 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 JOSE CARRASQUILLO,

        Plaintiff,
                                                      CASE NO.:
 v.

 MILLENNIUM LAWN &
 LANDSCAPE, INC.,

       Defendant.
 ____________________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, JOSE CARRASQUILLO, by and through undersigned counsel, brings this

 action against Defendant, MILLENNIUM LAWN & LANDSCAPE, INC., and in support

 states as follows:

                               JURISDICTION AND VENUE

        1.      This is an action for damages in excess of $15,000, exclusive of interest, fees,

 and costs, for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

        2.      Venue is proper in Hillsborough County, because all of the events giving rise

 to these claims occurred in this County.

                                            PARTIES

        3.      Plaintiff is a resident of Hillsborough County, Florida.

        4.      Defendant operates a full service grounds maintenance company for

 commercial and residential properties located in Odessa, in Hillsborough County, Florida.
Case 8:19-cv-00526-CEH-CPT Document 1 Filed 03/01/19 Page 2 of 5 PageID 2




                                 GENERAL ALLEGATIONS

        5.     Plaintiff has satisfied all conditions precedent, or they have been waived.

        6.     Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

        7.     Plaintiff requests a jury trial for all issues so triable.

        8.     At all times material hereto, Plaintiff was “engaged in the production of goods”

 for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was subject to

 the individual coverage of the FLSA.

        9.     At all times material hereto, Plaintiff was an “employee” of Defendant within

 the meaning of the FLSA.

        10.    At all times material hereto, Defendant was an “employer” within the meaning

 of the FLSA, 29 U.S.C. § 203(d).

        11.    Defendant continues to be an “employer” within the meaning of the FLSA.

        12.    At all times material hereto, Defendant was and continues to be an enterprise

 engaged in the “providing of services for commerce” within the meaning of the FLSA, 29

 U.S.C. §§ 203(r) and 203(s).

        13.    At all times relevant to this action, the annual gross sales volume of Defendant

 exceeded $500,000 per year.

        14.    At all times material hereto, the work performed by Plaintiff was directly

 essential to the business performed by Defendant.

                                              FACTS

        15.    Plaintiff began working for Defendant in October 2016 driving a company truck

 and operating landscaping machines. On or about a date in 2017, Defendant gave the Plaintiff




                                               2
Case 8:19-cv-00526-CEH-CPT Document 1 Filed 03/01/19 Page 3 of 5 PageID 3




 the title of Manager because he was bilingual and could communicate with the Spanish

 speaking employees. Plaintiff worked in this position until on or about October 26, 2018.

        16.     Defendant was paid both a daily rate and hourly rate during his employment but

 was not paid a salary.

        17.     At various times material hereto, Plaintiff worked hours in excess of forty (40)

 hours within a work week for Defendant, and he was entitled to be compensated for these

 overtime hours at a rate equal to one and one-half times his regular hourly rate.

        18.     Defendant failed to pay Plaintiff an overtime premium for all of the overtime

 hours that he worked, in violation of the FLSA.

        19.     Defendant’s actions were willful, and showed reckless disregard for the

 provisions of the FLSA.

                          COUNT I – FLSA OVERTIME VIOLATION

        20.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 19 of

 this Complaint, as though fully set forth herein.

        21.     During the statutory period, Plaintiff worked overtime hours while employed

 by Defendant, and he was not compensated for all of these hours in accordance with the FLSA.

        22.     The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

 within the meaning of 29 U.S.C. § 255(a).

        23.     As a result of the foregoing, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff demands:

                a)        Judgment against Defendant for an amount equal to Plaintiff’s unpaid

                          back wages at the applicable overtime rate;




                                               3
Case 8:19-cv-00526-CEH-CPT Document 1 Filed 03/01/19 Page 4 of 5 PageID 4




               b)      Judgment against Defendant, stating that Defendant’s violations of the

                       FLSA were willful;

               c)      An amount equal to Plaintiff’s overtime damages as liquidated

                       damages;

               d)      To the extent liquidated damages are not awarded, an award of

                       prejudgment interest;

               e)      A declaratory judgment that Defendant’s practices as to Plaintiff were

                       unlawful, and a grant of equitable relief to Plaintiff;

               f)      All costs and attorney’s fees incurred in prosecuting these claims; and

               g)      For such further relief as this Court deems just and equitable.

                                  JURY TRIAL DEMAND

       Plaintiff demands trial by jury as to all issues so triable.




                                               4
Case 8:19-cv-00526-CEH-CPT Document 1 Filed 03/01/19 Page 5 of 5 PageID 5




       Dated this 1st day of March, 2019.

                                            Respectfully submitted,



                                            _______________________
                                            LUIS A. CABASSA
                                            Florida Bar Number: 0053643
                                            WENZEL FENTON CABASSA, P.A.
                                            1110 N. Florida Avenue, Suite 300
                                            Tampa, Florida 33602
                                            Main Number: 813-224-0431
                                            Direct Dial: (813) 379-2565
                                            Facsimile: 813-229-8712
                                            Email: lcabassa@wfclaw.com
                                            Email: twells@wfclaw.com
                                            Attorneys for Plaintiff




                                            5
